DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  19 recites the limitation "the thermal therapy" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 6, 8, 11-14, and 17-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heggeness, U.S. 6,699,242 (hereinafter Heggeness) in view of Hoey, U.S. 2009/0149846 (hereinafter Hoey).
Regarding claims 2, 5, 8, 11, 13, 14, 17, and 19-21, Heggeness discloses (note abstract; figs. 11A-12B) a system comprising the claimed structure for thermally ablating a BVN within a vertebral body (note col. 8, lines 40 and 51; col. 11, line 24).  However, Heggeness fails to explicitly disclose a thermal treatment device that is configured to ablate tissue via steam delivery.  Hoey teaches a similar system that is configured to ablate tissue via steam delivery (note paragraph 133).  It is well known in the art that these different ablation configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the system of Heggeness to comprise a thermal treatment device that is configured to ablate tissue via steam delivery.  This is because this modification would have merely comprised a simple substitution of interchangeable ablation configurations in order to produce a predictable result (see MPEP 2143).  It should be noted that this modified device would be capable of performing the claimed function, since it would be capable of delivering any of a variety of agents to the target site.   
Regarding claims 6, 12, and 18, Heggeness discloses (see above) a curved trocar, but fails to explicitly disclose a flexible treatment device.  It is well known in the art that flexible materials can often be used interchangeably in this scenario, especially in conjunction with a curved trocar.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system accordingly.  This is because this modification would have merely comprised a simple substitution of interchangeable treatment device configurations in order to produce a predictable result (see MPEP 2143).  It should also be noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claims 3, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heggeness in view of Hoey as applied to claims 2, 8, and 14 above, and further in view of Arramon, U.S. 2006/0064101 (hereinafter Arramon).
Regarding claims 3, 9, and 15, Heggeness discloses (see above) a cannula, trocar, stylet, and treatment device, but fails to explicitly disclose the second stylet and locking nut.  Arramon teaches (figs 3-4; para 45-53) a similar system comprising this structure.  It is well known in the art that these different ‘bone introducer’ configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Heggeness to comprise the second stylet and locking nut from Arramon.  This is because this modification would have merely comprised a simple substitution of interchangeable ‘bone introducer’ configurations in order to produce a predictable result (see MPEP 2143).   

Claims 4, 10, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heggeness in view of Hoey as applied to claims 2, 8, and 14 above, and further in view of Janssen, U.S. 2005/0283148 (hereinafter Janssen).
Regarding claims 4, 10, and 16, Heggeness fails to explicitly disclose a system comprising a nerve conduction sensor.  However, Janssen teaches (note para 51) a system comprising the claimed sensor, which would result in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the system of Heggeness to comprise a nerve conduction sensor in order to increase safety and efficiency.  It should be noted that this modified device would be capable of performing the claimed function.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794